Exhibit 10.39

 

Description of Participation by Dinyar S. Devitre in the

International Management Benefit Program Retirement Plan

 

The International Management Benefit Program Retirement Plan ("IMBP") is
maintained by Philip Morris International Inc. to provide retirement benefits to
participants for periods of service outside of the United States and while they
are not covered by the Retirement Plan for Salaried Employees. The IMBP is
intended to replicate the benefits employees would have received had they
continued to participate in the Retirement Plan for Salaried Employees. The IMBP
provides a benefit at age 65 equal to 1.75% of a participant’s five-year average
compensation, multiplied by his years of accredited service (maximum 40 years),
less the amount of pensions, foreign social security and similar payments
payable to the participant that are attributable to the same period of
accredited service. Unreduced early retirement benefits are payable to
participants who retire on or after attaining age 60 and the completion of five
years of accredited service, or on or after age 55 and the completion of 30
years of accredited service. Otherwise, early retirement benefits are
actuarially reduced by .5% for each month benefits begin before age 60. If the
participant terminates before eligibility for early retirement and completed no
less than five years of accredited service, a terminated vested allowance is
payable at any time after age 55, but actuarially reduced by .5% for each month
benefits begin before age 65. The normal form of payment is an annuity for the
life of the employee and after his or her death, 60% of the life annuity is
payable for the life of the surviving spouse.

 